Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-25, and 27-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 20, the claim was amended to include the features of “specific control instructions comprise instructions for vehicle longitudinal and lateral position; speed; throttle; brake; and steering and control.”  As stated by the applicant’s, the 
For at least the reasons set forth herein, claims 20-25, and 27-40 are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22, and 27-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patil (US 2018/0053413 A1) and in view of Tandai (US 2017/0345298 A1).
Regarding claim 20, Patil teaches a control system for an autonomous vehicle (paragraph 0032), comprising: a wireless communication network system (206) that may communicate with networks, such as the wireless communication network (106) under the control of the microprocessor (202), via a wireless communication protocol (e.g., DSRC protocol) (paragraph 0055), wherein the wireless communication network (106) includes a medium through which the autonomous vehicle may communicate with the roadside unit (RSU) (120) (paragraphs 0030, 0034); the autonomous vehicle includes the electronic control unit (ECU) (108) that receive information associated with weather and driving conditions (paragraph 0122), and issues instructions to the powertrain control system (214) that includes the steering system (216), the braking system (218) (paragraph 0129).
Patil is merely silent regarding the features of “receiving vehicle specific control instructions from the one or more RSUs and controlling a vehicle comprising the vehicle control system according to the vehicle specific control instructions.”
see at least paragraphs 0037, and 0038), and the vehicle communication device (22) can cause a vehicle control device provided in the vehicle (20) to notify a driver of the traffic-light information and to control running according to the running state of the other vehicles (20).  As disclosed in paragraph 0037, the roadside-unit communication device (32) transmits roadside unit information which includes a command for instructing the vehicles (20) to stop, to run in directions.  Thus, Tandai suggests the instructions sent from the roadside-units for vehicle longitudinal and lateral position, speed, throttle, brake, and steering and control.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control system as taught by Patil with the teachings of the Tandai would yield predictable result (e.g., improving smoothly running of autonomous vehicles based on other vehicles’ running state at a traffic intersection.)
Regarding 21, and 22, Patil discloses that the autonomous vehicle consists of the ECU (108) connected to the powertrain control system (214) that controls the braking system (218), the steering system (216), and the sensing system (220) that detects a direction of travel, position, steering angle, etc. (paragraph 0059 through paragraph 0062).

Regarding claim 28, Patil teaches “a data collection module”, such as the sensor of the first vehicle (102a) that monitors the operating state of the autonomous vehicle (see at least paragraphs 0036, and 0037, and 0062).
Regarding claims 29 and 30, Patil teaches and in-vehicle interface, wherein said in-vehicle interface comprises an audio, and visual (paragraph 128).
Regarding claim 31, Patil teaches that the RSU (120) receives data flow from vehicles by wirelessly communicating to the vehicles (102a), detects traffic conditions by corresponding to an infrastructure unit on a road portion (118), and/or send targeted instructions to vehicle via the wireless communication (106) (Figure 1; paragraph 0039).
Regarding claims 32, Patil teaches that the RSU (120) provide data sensing, data processing, control signal delivery, and/or information distribution (see at least paragraph 0039).
Regarding claim 33, as discussed herein above, Patil teaches the wireless communication system (206) is configured to wirelessly communicate with the RSU (120) (paragraphs 0030, and 0034).

Regarding claim 35, Patil teaches that the RSU (120) may correspond to an infrastructure unit or a communication device installed at the road portion (118). The ECU (108) determines a distance of the first vehicle (102a) from the one or more other vehicles based on the sound recorded by audio-input devices (110a) to (110h) (paragraph 0041).
Regarding claim 36, Patil teaches that one or more connected and automated vehicles (102) that is connected to the autonomous control system of the first vehicle of the network environment (100) (see at least paragraphs 0029, and 0036).
Regarding claim 37, Patil teaches traffic sensors and/or environment sensors (paragraph 0080).
Regarding claim 38, Patil teaches that one or more connected and automated vehicles (102) configured to be operational on a portion of available lanes of a road (Figure 3).
Regarding claim 39, Patil teaches that one or more connected and automated vehicles (102) configured to be controlled by a transportation management system comprising the cloud server (104), a network of RSUs (paragraph 0039), and a vehicle subsystem (e.g, powertrain control system 214) (paragraph 0051).
.
Claims 23-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Patil (US 2018/0053413 A1), Tandai (US 2017/0345298 A1), and further in view of Gupta (US 2017/0190331 A1).
The combination of Patil and Tandai discloses the autonomous vehicle control system as discussed herein above except for the following:
“The RSU communication link transmits data to an RSU, said data comprising vehicle static information and or vehicle dynamic information.”
Gupta discloses a control system for an autonomous vehicle, comprising: a communication channel for transmitting data to an RSU, said data comprising: vehicle static information and/or vehicle dynamic information, such as vehicle identifier, vehicle size, vehicle, type, vehicle speed, vehicle position data, etc. (paragraph 0059).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Patil and Tandai by substituting the teachings as disclosed by Gupta for the advantage of collecting a variety of vehicle static and dynamic data when they are in proximity of an RSU unit located along a road.
Response to Arguments
Applicant’s request for continued examination has been fully considered.  The applicants’ arguments with respect to claim(s) 20-25, and 27-39 have been considered but not persuasive.  The amendment to claim 20 would not be patentable over the cited reference because Tandai reference still discloses and suggests the features are currently added to claim 20.
		Conclusions
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667